UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 001-33660 CLEARONE COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Utah 87-0398877 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 975-7200 (Registrant’s telephone number, including area code) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Larger Accelerated Filer [ ] Accelerated Filer[ ] Non-Accelerated Filer[ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.8,929,350 shares issued and outstanding as of August 12, 2010 CLEARONE COMMUNICATIONS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 Item Number Page No. PART I FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements: Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows for six months ended June 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T Controls and Procedures 15 PART II OTHER INFORMATION Item 1 Legal Proceedings 16 Item 1A Risk Factors 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults Upon Senior Securities 16 Item 4 Removed and Reserved 16 Item 5 Other Information 16 Item 6 Exhibits 16 Signatures 17 i Table of Contents PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS CLEARONE COMMUNICATIONS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Unaudited Audited As of June 30, 2010 As of December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $191 and $103, respectively Inventories, net Deferred income taxes Prepaid expenses and other assets Total current assets Long-term inventory Property and equipment, net Intangibles Goodwill Deferred income taxes Other assets 21 21 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable Accrued liabilities Current maturities of long-term debt - Deferred product revenue Total current liabilities Deferred rent Other long-term liabilities Total liabilities Shareholders' equity: Common stock, par value $0.001, 50,000,000 shares authorized, 8,929,314and 8,929,134 shares issued and outstanding, respectively 9 9 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 1- Table of Contents CLEARONE COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three months ended Six months ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Revenue $ Cost of goods sold Gross profit Operating expenses: Sales and marketing Research and product development General and administrative Insurance settlement - ) - ) Total operating expenses Operating income (loss) ) ) Other income (expense), net - ) Income (loss) before income taxes ) ) (Provision for) benefit from income taxes ) ) Net income (loss) $ $ ) $ $ ) Basic earnings (loss) per common share $ $ ) $ $
